Name: RÃ ¨glement (CE) nÃ ° 2016/1999 de la Commission, du 21 septembre 1999, rectifiant le rÃ ¨glement (CE) nÃ ° 1710/1999 dÃ ©terminant la mesure dans laquelle les demandes de certificats d'importation introduites en juillet 1999 pour certains produits des secteurs de la viande de volaille et des oeufs dans le cadre du rÃ ©gime prÃ ©vu dans les accords conclus entre la CommunautÃ © et la RÃ ©publique de Pologne, la RÃ ©publique de Hongrie, la RÃ ©publique tchÃ ¨que, la Slovaquie, la Roumanie et la Bulgarie peuvent Ã ªtre acceptÃ ©es
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  European construction;  Europe
 Date Published: nan

 EN Official Journal of the European Communities22. 9. 1999 L 249/3 COMMISSION REGULATION (EC) No 2016/1999 of 21 September 1999 rectifying Regulation (EC) No 1710/1999 determining the extent to which applications lodged in July 1999 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, Slovakia, Romania and Bulgaria can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1899/97 of 29 September 1997 setting rules of application in the poultry- meat and egg sectors for the arrangements covered by Council Regulation (EC) No 3066/95 and repealing Regulations (EEC) No 2699/93 and (EC) No 1559/94 (1), as amended by Regula- tion (EC) No 2719/98 (2) and in particular Article 4(5) thereof, Whereas an error has been discovered in Annex II to Commis- sion Regulation (EC) No 1710/1999 (3); whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1710/1999 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 22 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 267, 30.9.1997, p. 67. (2) OJ L 342, 17.12.1998, p. 16. (3) OJ L 201, 31.7.1999, p. 62. EN Official Journal of the European Communities 22. 9. 1999L 249/4 ANNEX ANNEX II (t) Group No Total quantity available for the period 1 October to 31 December 1999 1 3 990,00 2 390,00 4 10 026,40 7 2 520,00 8 630,00 9 1 440,00 10 1 165,50 11 270,00 44 330,00 45 696,00 12 1 120,00 14 2 100,00 15 1 470,00 16 420,00 17 900,00 18 180,00 19 360,00 21 1 322,00 23 1 340,00 24 120,00 25 2 774,16 26 180,00 27 1 305,58 28 252,00 30 1 080,00 32 420,00 33 300,00 34 1 500,00 35 120,00 36 600,00 37 150,00 38 285,00 39 960,00 40 330,00 43 600,00